Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This a Final Office Action for Application Serial 16/932,044. In response to the Examiner’s action dated  June 23, 2021, Applicant on September 23, 2021 traversed the Examiner’s  35 U.S.C 101 and 35 U.S.C 102.  The Applicant’ did not amend the claims 1-20.



Drawings

Standards for drawings are described under 37 CFR 1.84 (a). There are two acceptable categories for presenting drawings in utility and design applications.(1) Black ink. Black and white drawings are normally required. (2) Color. Color drawings are permitted in design applications. Figures 1-47, are gray scale and should be submitted so that all details in the drawings are reproducible in black and white. See MPEP 608.02 Section V.



Response to Arguments

Drawings 

Applicant argues the drawings meet the standard found to be acceptable. Examiner respectfully disagrees. The drawings contain multiple drawings that appear to 
Applicant may submit replacement gray scale drawings that clearly convey the subject matter of the figures or petition to submit and submit replacement drawings in color.


Rejections Under 35 U.S.C. §101 

On pages 6-8, Applicant traverses, “… Applicant respectfully disagrees with Examiner's assessment ... the subject matter tied to a general-purpose computer must be known. It is not common or well-known to receive... location information about an asset, then generating and displaying the one or more maps based on the location data, and then to receive an input to select one or more map types based on the one or more assets, and then display the selected map types. This is not the equivalent to setting up a simple program to automatically actuate a transfer of data on a general-purpose computer. The claims recite a complex arrangement of digital machines that take one or more specific inputs (i.e., location data) and then uses a machine to transform them to specific, different outputs (i.e., one or more maps). The machine then provides a way to receive input to select one or more map types that has been outputted based on the one or more assets. Respectfully, there is nothing simple, general, or well-known about the complex and novel machine recited in the claims. Please see MPEP 2106.03 for further evidence the machine recited in the claims is patent eligible … respectfully, none of the judicial exceptions are recited in the claims, and the claims recite a machine similar to the example of non-abstract subject matter as outlined in MPEP 2106.04(a)(1)(vi). Therefore, Applicant respectfully submits the claims pass step 2A of the eligibility test. 
Because the claims pass the eligibility test by not reciting any well-known human activity execute by a general-purpose computer, and instead recite a new and useful machine executing  non-abstract ideas by statutory media (i.e., one or more non-transitory computer readable media), withdrawal of the 101 rejection is respectfully requested….”






Rejections Under 35 U.S.C. §102 

On pages 9-11, the Applicant traverses, “… the limitations of the claim are not anticipated by the prior art. 35 U.S.C. § 102 sets a very high bar for anticipation in that every element must be present in the prior art. See MPEP 2131 … Respectfully, as cited by the Office, the only input to select recited by the prior art is for an event. There is no teaching of being able to choose different maps types after an initial one or more maps are displayed as required by the claims. FIG. 12 only shows a single map and there is no disclosure in the reference that it can be modified at all or that other maps can be selected as required by the claim. Because the prior art does not anticipate the claim, withdrawal of the rejection is respectfully requested. With regard to the rejection of claim 3, the Office's citation merely shows the system can be used with multiple utility types, not that each of those utility types can be selected. Therefore, the limitations of the claim are anticipated by the prior art.  With regard to the rejection of claim 6, the Office's citation does not teach tickets filtered by division, linear feet, units, and/or a combination thereof . … Because the limitations of the claim are not anticipated by the prior art, and the Office's legal position is not clear, withdrawal of the rejection in favor of allowance is respectfully requested. …”.


Examiner respectfully disagrees. Regarding claim 1, Applicant asserts the claim requires choosing different maps types after an initial one or more maps are displayed, that it can be modified, and that other maps can be selected; 

Peleg discloses this in [column 22 lines 4-12], [column 22 lines 20-40] wherein the person viewing the user interface 1201 to select an event (i.e. receiving an input to select one or more map types) in the events list panel 1203 (i.e. displaying, for selection, multiple maps through a GUI covering one or more assets). Detailed information associated with the selected event is reproduced as event information 1205, graphs 1204 and 1206, and map 1207, the event is associated with a specific meter, and the location of the meter is produced on the map 1207 (i.e. displaying multiple maps through a GUI covering one or more assets and displaying the selected map types). The event map 1207 may also be enabled to display an area of the network affected by the detected event, or an estimated area within which the exact event location is statistically likely. [Figure 12].

That is, Peleg discloses that, for each event in the list of events regarding an asset displayed in the GUI in Peleg, after the event is selected by the user selecting the event from the GUI displaying an initial map, the GUI then reproduces and displays the map of the area effected by the selected event; accordingly, Peleg does indeed discloses the argued features. 

Regarding claim 3, Examiner submits the claim limitation recites, “…one or more types include one or more of a gas distribution map type, a gas transmission map type, an electrical transmission map type, a hydroelectric map type … , and /or a combination thereof…. ”, where Peleg teaches a water distribution system and associated maps of the water distribution network, and thus, Peleg teaches a hydroelectric map type.  Peleg discloses,  “ … The user may choose the display of events based on meter values, events, 



Regarding claim 6, Examiner submits Peleg teaches a dashboard display of one or more tickets filtered by division … and/or a combination thereof.  ..the rejection recited a water lost that is measured in units for example,  Peleg teaches operational data 102 is provided by the system used to manage the water network (SCADA) data., Peleg [column 7 lines 4-19]. Peleg teaches the event tracking interfaces 108 enables the users to browse through all events detected on the network, Peleg [column 7 lines 60-64]   and Peleg teaches meters may be grouped geographically by zone or by District Metered Area… the meter data, Peleg [column 8 lines 32-52]. Peleg teaches an Event Decision and Classification Engine 207 … for retrieval from Database 208 by Output Interfaces 209 … the Event Tracking Interface 210 may be filtered by the user of the system, and thus, Peleg teaches tracking events, storing them in a database, and  filtering events, and thus, the limitations of the claim 6 are disclosed by Peleg .  The claim 6 is rejected under 35 U.S.C. 102 rejection, see below. 

Examiner submits, the claims 1-20 are rejected under 35 U.S.C. 102, see rejection below. Applicant is encouraged to request an interview.



Claim Rejections  - 35 USC§  101

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claims 8 and 15) recite “: providing … receiving, … , location information data associated with one or more assets; generating, … , one or more maps based on the location information data; displaying, … , the one or more maps … , each map covering at least a portion of the one or more assets; receiving, …, an input to select one or more map types based on the one or more assets; and displaying, …, the one or more selected map types..”   Claims 1-20, in view of the claim limitations, the claims are directed to the abstract idea of receiving, … , location information … associated with one or more assets; generating, … , one or more maps based on the location information …; displaying, … , the one or more maps … , each map covering at least a portion of the one or more assets; receiving, …, an input to select one or more map types based on the one or more assets; and displaying, …, the one or more selected map types... 

Each of these limitations are directed to receiving information about an asset location, and displaying the asset location on a map,   and thus, the claims are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and thus, the claims are direct to certain methods of organizing human activity.  Accordingly, the claims are directed to a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors implement the following steps:…”, “by the one or more computers”, “by the one or more computers”, “…by the one or more computers…”,  “through a graphical user interface provided by the computing device”,  …” in claim 1;   no 

In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application – See MPEP 2106.05 (h). 

obtain, generating, transmitting, receiving, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-15, and 16-20 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Peleg, et al. (US 7920983 B1) at ( [column 6 lines 19-26],[column  24 lines 25-40].], [Figure 1], describing that the embodiments of the 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d);  

 In addition, as noted above, with respect to the providing, receiving, generating, displaying these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-15, and 16-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, claims 2-7, 9-15, and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2)  as being anticipated by Peleg (US-7920983-B1).



Regarding Claim 1,  

A method comprising: providing one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors implement the following steps: 

Peleg [column 6 line 19-24] teaches a system monitoring resources in a water distribution system., As shown in Figure 1, the system includes a Water Network Analysis Engine 100 composed of various software modules and databases residing on computer hardware.   Peleg [column 6 lines 19-26],[Figure 1]; Peleg [column  24 lines 25-30] teaches data is stored on a machine readable medium as part of a computer program product.; Peleg [column  24 lines 25-40].

receiving, by the one or more computers, location information data associated with one or more assets; 

Peleg [column 15 line 10-13] teaches is the system detects and classifies a leak, the associated data provided to a user interface may be a map showing the location of the leak., Peleg [column 15 line 10-13], [column 13 lines 15-20].  


generating, by the one or more computers, one or more maps based on the location information data; 

[same as above], the associated data provided to a user interface may be a map showing the location of the leak., Peleg [column 15 line 10-13], [column 13 lines 15-20]. Peleg [column 15 line 10-13], [column 13 lines 15-20].  

displaying, by the one or more computers, the one or more maps through a graphical user interface provided by the computing device, each map covering at least a portion of the one or more assets; 


[same as above], Peleg [column 15 line 10-13], [column 13 lines 15-20] and [same as above], Peleg [column 22 lines 6-12] displays detected events and their associated information to a user. Figure 12 includes UI screenshot 1201 and map 1207, Peleg [column 22 lines 4-12], [Figure 12].
  

receiving, by the one or more computers, an input to select one or more map types based on the one or more assets; 

[Same as above], Peleg [column 15 line 10-13], [column 13 lines 15-20], Peleg [column 22 lines 4-12], [Figure 12] and Peleg [column 22 lines 20-40] teaches  the person viewing the user interface 1201 to select an event in the events list panel 1203. Detailed information associated with the selected event is reproduced as event information 1205, graphs 1204 and 1206, and map 1207., the event is associated with a specific meter, and the location of the meter is produced on the map 1207. The event map 1207 may also be enabled to display an area of the network affected by the detected event, or an estimated area within which the exact event location is statistically likely.

and displaying, by the one or more computers, the one or more selected map types.  

[Same as above], Peleg [column 22 lines 4-12], [column 22 lines 20-40] teaches  the person viewing the user interface 1201 to select an event in the events list panel 1203. Detailed information associated with the selected event is reproduced as event information 1205, graphs 1204 and 1206, and map 1207., the event is associated with a specific meter, and the location of the meter is produced on the map 1207. The event map 1207 may also be enabled to display an area of the network affected by the detected event, or an estimated area within which the exact event location is statistically likely. [Figure 12].



Regarding Claim 2,  

The method of claim 1, wherein the one or more maps include one or more representations of the one or more assets based at least in part on corresponding actual physical locations of the one or more assets.  

[Same as claim 1], Peleg [column 22 lines 33-40], [Figure 12].



Regarding Claim 3,  

The method of claim 1, wherein the one or more map types include one or more of a gas distribution map type, a gas transmission map type, an electrical distribution map type, an electrical transmission map type, a hydroelectric map type, a fiber map type, and/or a combination thereof.  

Peleg [column 7 lines 19-20] teaches a monitored water distribution system.; Peleg [column 11 lines 65-68] teaches examples of events detected by the analysis engine are water leak, a burst, a faulty meter a water theft, a communication fault, a water quality issue.;  Peleg [column 6 lines 47-52], [Figure 1]. 

Peleg [column 24 lines 15-20] teaches the invention applies not only to water utility networks, but to any type of distribution system. Other types of distribution systems may be: oil, wastewater or sewage, gas, electric, telephony, or other energy delivery systems which involve fluid or flowing resources from one area to consumer



Regarding Claim 4, 

The method of claim 1, further comprising: generating, by the one or more computers, one or more tickets associated with the one or more assets; 

Peleg [column 3 lines 27-28] teaches the network events are reported to a user via a user interface. In some embodiments the water network events are stored  in a database  so they may be accessible to a variety of interface modules that report events… including through event lists… and trouble tickets or other alerts., Peleg [column 3 lines 27-31].;

and displaying, by the one or more computers, the one or more tickets.  

Peleg [column 8 lines 5-10] teaches the interfaces 108-112 may be computerized devices … or may be pushed out such devices for viewing by users or input into 



Regarding Claim 5,  

The method of claim 4, further comprising: generating, by the one or more computers, a split screen display view including the one or more tickets and the one or more map within a single display.  

Peleg teaches  the person viewing the user interface 1201 selects an event in the events list panel 1203,.  Detailed information associate with the selected event is reproduced as event information 12-5, graphs 1204, and 1206, and a map 1207, Peleg [column 22 lines 23-34],[Figure 12]



Regarding Claim 6, 

The method of claim 4, further comprising: generating, by the one or more computers, a dashboard display of the one or more tickets filtered by division, linear feet, units, and/or a combination thereof.  

Peleg [column 23 lines 31-32] teaches screenshots of the UI generated by the reports interface, the screen Figure 15.; Peleg [column 23 lines 42-44], [column 23 lines 48-51] teaches the user  may choose the display of events based on meter values events, dates, and status of the events.  The user can sort and filter events by various filed characteristics, for example, to view only recent and unresolved events, events sorted by type and to update event statuses and other workflow characteristics.;  Peleg [column 23 lines 40-53], [Figure 15].

Peleg [column 12 lines 7-16] teaches the Event Decision and Classification Engine 207 generated data regarding each event, such as start time, end time, an accumulated magnitude of the event such as total water lost, status, and physical units of the event.

Peleg [column 12 lines 40-45] teaches events sent to Event Tracking Interface 210 may be filtered by the user of the system (e.g., an administrator of the system, a leak manager). For example, a user tasked with only repairing leaks may only see leak events.; Peleg [column 12 lines 47-49]  For example, a leakage manager (division) may elect to view only high confidence leak events, or only leaks with magnitude above some fixed threshold. Peleg [column 12 lines 38-60].

(Peleg teaches as total water lost, status, and physical units of the event, a leak manager and an administrator of the system); (The labels a leaker a leak manager and an administrator of the system, are merely names and labels indicating a particular function and do not alter the structure or function of the claimed invention, accordingly these limitations (by division, linear feet, units, and/or a combination thereof) do not patentability distinguish the claims from the cited prior art.)

Peleg [column 23 lines 14 -25] teaches Figure 14 represents a graph module depicting data collected by the system, and allowing the user to further explore, customize, and change the graphs provided by the system for each event. The user of UI 1401 may select one or more meters and a variety of graph types form meters list and graph control panel 1402.  Data associated with the selected meter(s) may be produced in graph 1403. Peleg [column 23 lines 7-25], [Figure 14].



Regarding Claim 7, 

The method of claim 6, wherein the display includes one or more selection options for one or more of opening, closing, reassigning, and/or renegotiating associated with the one or more tickets.  

Peleg [column 13 lines 6-14] teaches users may assign ownership or responsibility of an event or tasks related to the event to other users of the system For example, a leakage analyst may assign (reassign) a particular suspected leak to an adjacent zone’s water engineer., Peleg [Figure 2], [Figure 11]-[Figure 15].



Regarding Claim 8, 

A system comprising: a location and marking system configured to be in electronic communication with a plurality of users; the location and marking system comprising: one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors configure the one or more computers to:  receive location information data associated with one or more assets; generate one or more maps based on the location information data; display the one or more maps through a graphical user interface, each map covering at least a portion of the one or more assets; receive an input to select one or more map types based on the one or more assets;  and display the one or more selected map types.  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 8 is directed to, “ a system comprising: a location and marking system configured to be in electronic communication with a plurality of users; the location and marking system comprising:”, “one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors configure the one or more computers to”,  Peleg discloses the system as claimed [column 6 lines 19-26],[column  24 lines 25-40].], [Figure 1]. 


	
Regarding Claim 9,  

The system of claim 8, wherein the one or more maps include one or more representations of the one or more assets based at least in part on corresponding actual physical locations of the one or more assets.  

[similar to claim 2]



Regarding Claim 10, 

The system of claim 8, wherein the one or more map types include one or more of a gas distribution map type, a gas transmission map type, an electrical distribution map type, an electrical transmission map type, a hydroelectric map type, a fiber map type, or a combination thereof.  

[similar to claim 3]



Regarding Claim 11, 

The system of claim 8, the instructions further configured to: generate one or more tickets associated with the one or more assets; and display the one or more tickets.  

[similar to claim 4]



Regarding Claim 12, 

The system of claim 11, the instructions further configured to: generate a split screen display view including the one or more tickets and the one or more map within a single display.  

[similar to claim 5]



Regarding Claim 13, 

The system of claim 11, the instructions further configured to: generate a dashboard display of the one or more tickets filtered by one or more of division, linear feet, and/or units.  

[similar to claim 6]



Regarding Claim 14, 

The system of claim 13, wherein the display includes one or more selection options for opening, closing, reassigning, or renegotiating associated with the one or more tickets.  

[similar to claim 7]



Regarding Claim 15, 

A device comprising: one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors configure the one or more computers to: receive location information data associated with one or more assets; generate one or more maps based on the location information data; display the one or more maps through a graphical user interface provided by the device, each map covering at least a portion of the one or more assets; receive an input to select one or more map types based on the one or more assets; and display the one or more selected map types.  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 15 is directed to, “ A device comprising: one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed by the one or more processors configure the one or more computers to”,  Peleg discloses the device as claimed [column 6 lines 19-26],[column  24 lines 25-40].], [Figure 1]. 



Regarding Claim 16,  

The device of claim 15, wherein the one or more maps include one or more representations of the one or more assets based at least in part on corresponding actual physical locations of the one or more assets.  

[Similar to claim 2]



Regarding Claim 17, 

The device of claim 15, wherein the one or more map types include one or more of a gas distribution map type, a gas transmission map type, an electrical distribution map type, an electrical transmission map type, a hydroelectric map type, a fiber map type, and/or a combination thereof.  

[Similar clam 3]



Regarding Claim 18,  

The device of claim 15, further comprising: generating one or more tickets associated with the one or more assets; and displaying the one or more tickets.  

[Similar to claim 4]



Regarding Claim 19,  

The device of claim 18, the instructions further configured to: generate a split screen display view including the one or more tickets and the one or more map within a single display.  

[Similar to claim 5]



Regarding Claim 20,  

The device of claim 18, the instructions further configured to: generating a dashboard display of the one or more tickets filtered by division, linear feet, units, or a combination thereof.


[Similar claim 6]



Conclusion
The following prior art made of record and not relied upon, that is considered pertinent to the Applicant’s disclosure:  Tompkins (2009, Distribution Dispatcher or System Operator Incident Prevention) discloses dispatching operators using a SCADA system; Castelli (US 2009/0030759 A1) discloses user interface are coupled to the power or distribution system of the utility company, multiple maps, and an operator obtaining vital signed for the networked elements (stations).



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 



/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623